     Case 8:20-cr-00127-MWF Document 224 Filed 07/23/21 Page 1 of 3 Page ID #:2807



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
4    GEORGE E. PENCE (Cal Bar No. 257595)
     Assistant United States Attorneys
5    Terrorism and Export Crimes Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-7407/2253
          Facsimile: (213) 894-2927
8         E-mail:    william.rollins@usdoj.gov
                     george.pence@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                            UNITED STATES DISTRICT COURT
12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,                No. CR 20-127(B)-MWF

14               Plaintiff,                   GOVERNMENT’S MOTION TO DISMISS;
                                              PROPOSED ORDER
15                    v.

16   GUAN LEI,

17               Defendant.

18

19         Plaintiff United States of America, by and through its counsel
20   of record, the Acting United States Attorney for the Central District
21   of California and Assistant United States Attorneys George E. Pence
22   and William M. Rollins, hereby moves to dismiss the Second
23   Superseding Indictment in this case.
24   ///
25

26

27

28
     Case 8:20-cr-00127-MWF Document 224 Filed 07/23/21 Page 2 of 3 Page ID #:2808



1          This motion is based upon the attached memorandum of points and

2    authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4     Dated: July 23, 2021                 Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           CHRISTOPHER D. GRIGG
7                                          Assistant United States Attorney
                                           Chief, National Security Division
8

9                                                /s/
                                           GEORGE E. PENCE
10                                         WILLIAM M. ROLLINS
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:20-cr-00127-MWF Document 224 Filed 07/23/21 Page 3 of 3 Page ID #:2809



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          Pursuant to Rule 48(a) of the Federal Rules of Criminal

3    Procedure, the United States hereby moves to dismiss the Second

4    Superseding Indictment (CR 105).        Should the Court grant the motion,

5    the United States further requests that all hearings and deadlines in

6    this case be vacated (CR 208), that defendant’s bond be exonerated,

7    and that his terms and conditions of pre-trial release be terminated.

8     Dated: July 23, 2021                 Respectfully submitted,

9                                          TRACY L. WILKISON
                                           Acting United States Attorney
10
                                           CHRISTOPHER D. GRIGG
11                                         Assistant United States Attorney
                                           Chief, National Security Division
12

13                                               /s/
                                           GEORGE E. PENCE
14                                         WILLIAM M. ROLLINS
                                           Assistant United States Attorneys
15
                                           Attorneys for Plaintiff
16                                         UNITED STATES OF AMERICA

17

18

19

20

21

22

23

24

25

26

27

28
